Citation Nr: 0205166	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  suicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences depression, mood swings, and 
nightmares.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  In this regard, the 
Board notes that VA fulfilled its duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records and VA 
medical records have been obtained, and the veteran has been 
afforded a VA examination.  The statement of the case and 
supplemental statement of the case provided to the veteran 
and his representative, as well as additional correspondence 
to the veteran, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection for PTSD in a 
March 1997 rating decision.  A 50 percent disability 
evaluation was assigned, effective August 1996.  In October 
1998, the veteran filed a claim for a total disability 
evaluation based on individual unemployability (TDIU), which 
was construed as including a claim for an increased 
disability evaluation.  The RO, in a January 1999 rating 
decision, denied the veteran's claims for an increased 
disability evaluation and TDIU.  The veteran, in April 1999, 
filed a notice of disagreement with regard to his claim for 
an increased disability evaluation, and the RO issued a 
statement of the case in May 1999.  The veteran perfected his 
appeal in June 1999.  Following the submission of additional 
evidence, the RO, in December 1999, issued a supplemental 
statement of the case, continuing the veteran's 50 percent 
disability evaluation.  As the veteran did not file a notice 
of disagreement with regard to his TDIU claim, the RO's 
decision became final.  See 38 U.S.C.A. § 7105(a), (b)(1), 
(c) (West 1991) (A notice of disagreement must be filed 
within one year of mailing the notice of the RO's decision, 
or the RO's determination becomes final).  In December 2000, 
the Board denied the veteran's claim for an increased 
disability evaluation for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2001, the Court vacated the 
Board's decision, and remanded the matter back to the Board 
for development consistent with the Court's decision.

The pertinent evidence of record consists of VA medical 
records, a VA examination report, and a statement from the 
veteran's fiancée.  The veteran was afforded a VA examination 
in November 1998.  According to the report, the veteran 
related that he was hospitalized for his PTSD in 1996.  The 
veteran complained of having nightmares and flashbacks three 
to four times per weak, social isolation, not being able to 
get along with people, forgetfulness, depression, impulse 
problems, and being "jumpy" when he hears loud noises.  He 
also complained of hearing voices and that he used to drink 
heavily due to his nightmares and difficulty sleeping.  He 
reported that he has to stay in the basement during the 
Fourth of July celebrations because he cannot stand 
fireworks, which cause him to be jumpy and have a pounding 
heartbeat, such that his brother occasionally stays with him.  
He also related that he worked for 18 or 19 years for the 
city of Columbus, but was terminated in 1988 or 1989, and 
that he last worked in 1995, after working 10 different jobs 
since his job with the city.  He reported that he did not 
trust anyone and was hypervigilant whenever he goes outside, 
which was why he preferred to stay at home.  He also stated 
that he had suicidal thoughts, which involved shooting 
himself, but that his gun was taken away, and that he 
occasionally had homicidal ideation.  Examination showed that 
the veteran was alert and neat in appearance.  He was obese 
and short of breath.  The veteran was nervous and angry when 
questioned about his Vietnam experiences.  His thought 
processes were well organized.  He was able to maintain his 
personal hygiene and other activities of daily living.  He 
was well oriented as to time, place, person, and situation.  
His past and remote memory was intact, but the veteran 
claimed that his short-term memory was impaired.  The 
veteran's speech was relevant and coherent.  The diagnosis 
was chronic, severe PTSD and a Global Assessment of 
Functioning (GAF) score was 50 due to suicidal ideation and 
serious social and occupational problems. 

In June 1999, the veteran's fiancée submitted a statement 
regarding the veteran's claim for an increased rating.  
According to her statement, she had been with the veteran for 
ten years.  She stated that the veteran is depressed, 
"moody," abuses alcohol, and did not get along with family 
members.  She also stated that he had bad sleeping habits, 
outbursts, and flashbacks, as well as "handle[d] [her] 
roughly" when he "snaps."  She indicated that he had a 
neat appearance and was competent to handle his finances 
because she got him cleaned and dressed, and paid his bills.  
She also indicated that she made the veteran take his 
medication and related that the veteran "was nothing like 
this before [his] service [in Vietnam]." 

VA medical records dated March 1999 to April 1999 are also of 
record.  According to a March 1999 nursing note, the veteran 
was admitted on the basis of reports of increased agitation 
and depression.  Examination showed a depressed affect, but 
was negative for signs of agitation.  His personal appearance 
was adequate and appropriate.  He denied suicidal ideation or 
"internal stimuli."  Another nursing note indicated that 
the veteran was alert and oriented, without any suicidal or 
homicidal ideation.  He also denied auditory and visual 
hallucinations.  A nutrition assessment indicates that the 
admitting diagnosis was PTSD.

A social work assessment, also dated March 1999, indicates 
that the veteran complained of worsening Vietnam-related 
flashbacks and nightmares, being violent with other people, 
and difficulty sleeping.  He reported that he did not like to 
leave the house and that he heard voices.  He related that he 
tried to hurt himself about a month prior to his admission by 
taking pills and drinking whiskey.  He also stated that he 
felt as though "people [were] against him."  He also 
reported alcohol abuse and crack cocaine abuse, and stated 
that his anger problems are worse when he drinks.  He related 
that his girlfriend and mother provided a good support system 
for him, and that he got along well with his family.  He 
stated that he had a high school education, and that he had 
legal problems, including being on probation for "bad 
checks" because he had "trouble paying his bills."  The 
social worker indicated that the veteran had a quick speech 
pattern, was "jumpy," and "seemed on edge", but was 
cooperative.  

Additional nursing notes indicate that the veteran denied 
auditory and visual hallucinations and suicidal or homicidal 
ideation.  He was cooperative, alert and oriented, and 
interacted appropriately.  He indicated that he did not sleep 
well on one night due to flashbacks and nightmares, which was 
the reason he had himself admitted.  Following a change in 
medications, the veteran stated that he slept better and did 
not have any flashbacks.  

The neuropsychiatric portion of his History and Physical also 
indicated that the veteran complained of insomnia, 
nightmares, night sweats, and screaming or talking in his 
sleep.  He also complained of daytime flashbacks.  He stated 
that he last worked five or six years ago as a material 
handler.  The examining provider noted that the veteran was 
friendly and cooperative during the examination.

Additional treatment notes indicate that the veteran's 
behavior was appropriate, and that there was no evidence of 
agitation or irritation.  However, the veteran continued to 
complain about nightmares and unexpected aggressive behavior.  
After an increase in his medication dosage, the veteran 
reported that he slept well.  He denied auditory and visual 
hallucinations, as well as suicidal or homicidal ideation.  A 
psychiatry note states that the veteran related that he felt 
better and did not have any nightmares for the past few days.  
He also related that he did not feel depressed.  

A discharge summary indicates that the veteran voluntarily 
admitted himself for the previously described treatment due 
to aggressive, but decreased sleep.  He reported that he was 
unable to work due to bilateral knee pain, but that his 
interests have not diminished.  As indicated in the treatment 
records, he denied suicidal thoughts, but complained of 
increased nightmares and nighttime fighting with his fiancée.  
He also reported that while employed for the city of Columbus 
for 181/2 years, he attended three substance abuse treatment 
programs and was previously admitted for PTSD treatment in 
1996.  He related that he drinks less heavily than he used to 
and that he had used crack cocaine for the past three years, 
but had not used heroin since about five years after he got 
out of service.  He also related that he overdosed once, but 
was not hospitalized.   He also reported a history of jail 
time for cutting a person's throat after being attacked and 
probation for forging checks.  Examination showed that the 
veteran was irritable, partially cooperative, and alert and 
oriented.  His speech was coherent, his remote and immediate 
memory was fair, and his recent memory was mildly impaired.  
His concentration and abstractability were fair, as were his 
insight and judgment.  He denied homicidal and suicidal 
ideation.  No delusions were elicited.  His condition on 
discharge was stable, and the veteran had not been having 
nightmares.  The veteran was diagnosed with PTSD, depressive 
disorder, alcohol dependency, and cocaine dependency.  His 
GAF score was 40, with a past year GAF score of 55.  

A post-discharge nursing note indicates that the veteran 
reported he was "doing ok."  A follow-up psychiatry note 
states that the veteran related that he ran out of medication 
and was feeling "bad" and anxious again.  He denied 
auditory and visual hallucinations, as well as suicidal or 
homicidal ideation.  

The veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's depressive disorder, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences social impairment, 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
There was also no objective evidence of delusions, 
hallucinations, impaired thought processes, panic attacks, or 
hopelessness.  The veteran had fair concentration, insight, 
judgment, and abstractability.  In addition, the veteran was 
well groomed, oriented, and cooperative, with coherent 
speech.  Furthermore, although the veteran reported that he 
is isolated socially, he has a good relationship with his 
family and has been involved with his fiancée for ten years, 
which is indicative of an ability to maintain relationships.  
Additionally, the Board notes that the veteran held the same 
job for nearly 19 years until he had to leave due to his 
knees.  And, while the Board acknowledges that the veteran 
had a mildly impaired recent memory, his remote and immediate 
memory were intact.  Likewise, the veteran's flashbacks, 
irritability, and nightmares are contemplated by the 50 
percent disability evaluation.  The Board also acknowledges 
the statement by the veteran's fiancée that the veteran is 
depressed and moody, and that she is responsible for his 
grooming.  However, the Board notes that the mood swings 
appear to be exacerbated by his alcohol and drug abuse and 
that there is no objective evidence that the veteran is 
unable to maintain good personal hygiene.  Further, the Board 
notes that there is no evidence that the veteran is unable to 
function appropriately and effectively.

The Board observes that the veteran had a range of GAF 
scores, from 40 to 55.  A GAF score of 40 is indicative of 
some impairment in reality testing or communication or major 
impairment in work or school, family relations, judgment, 
thinking, or mood, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  According to 
DSM-IV, GAF scores of 41 to 50 are indicative of serious 
impairment in social, occupational, or school functioning, 
and GAF scores of 51-60 are indicative of moderate difficulty 
in social and occupational functioning.  See 38 C.F.R. 
§ 4.130.  While the scores of 40 and 50 are indicative of 
serious symptoms, the examining provider in April 1999 
indicated that the veteran's GAF score for the previous year 
had been 55, which reflects moderate symptomatology.  
Moreover, the veteran's GAF score, without symptomatology 
consistent with that required for the next higher disability 
evaluation under the rating criteria, is insufficient to 
warrant an increased disability evaluation.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 50 percent disability 
evaluation.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his PTSD disorder, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  The Board 
notes that the veteran's current unemployment is due to a 
physical disability completely unrelated to his PTSD and that 
the veteran's last hospitalization related to his PTSD was 
voluntary.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

